Citation Nr: 0901551	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  08-09 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
condition.

2.  Entitlement to service connection for a lumbar spine 
condition.

3.  Entitlement to service connection for a right shoulder 
condition.

4.  Entitlement to service connection for a skin condition.

5.  Entitlement to service connection for a lung condition, 
claimed as secondary to asbestos exposure.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION

The veteran's active service includes periods from May 1946 
to January 1947, and from May 1950 to May 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating action of the 
Department of Veterans Affairs Regional Office (RO) in North 
Little Rock, Arkansas.

The veteran presented testimony at a Video Conference hearing 
chaired by the undersigned Veterans Law Judge in December 
2008.  A transcript of the hearing is associated with the 
claims folder.  The case has been advanced on the Board's 
docket.


FINDINGS OF FACT

1.  No nexus between the veteran's active duty and his 
currently-shown cervical spine disorder has been 
demonstrated.

2.  No nexus between the veteran's active duty and his 
currently-shown lumbar spine disorder has been demonstrated.

3.  No nexus between the veteran's active duty and his 
currently-shown right shoulder disorder has been 
demonstrated.

4.  No nexus between the veteran's active duty and his 
currently-shown skin disorder has been demonstrated.

5.  No nexus between the veteran's active duty and his 
currently-shown lung disorder has been demonstrated.


CONCLUSIONS OF LAW

1.  Service connection for a cervical spine disorder is not 
warranted.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2008).

2.  Service connection for a lumbar spine disorder is not 
warranted.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2008).

3.  Service connection for a right shoulder disorder is not 
warranted.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2008).

4.  Service connection for a skin disorder is not warranted.  
38 U.S.C.A. 
§§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2008).

5.  Service connection for a lung disorder is not warranted.  
38 U.S.C.A. 
§§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice 
should be provided prior to an initial unfavorable decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The foregoing notice requirements were satisfied by an 
October 2006 letter, which also informed the veteran of the 
law and regulations governing the assignment of increased 
ratings and effective dates.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In addition, following 
the letter, the February 2008 Statement of the Case was 
issued, which provided the veteran an additional 60 days to 
submit more evidence.  Thus, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.

Additionally, the Board finds that the duty to assist 
provisions of the VCAA have been met in this case.  All 
relevant treatment records adequately identified by the 
veteran have been obtained and associated with the claims 
folder.  Neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
In this regard, the Board notes that the claims file does not 
include all of the service medical records.  (It includes 
only the report of the examination conducted at the time of 
the veteran's service discharge.)  The record reflects that 
these documents are fire related.  Nevertheless, in March 
2007, the RO requested a search of sick/morning reports for 
reported treatment of a skin condition and neck and back pain 
during the period from July 1951 to March 1952 in Fairford, 
England.  A subsequent response indicates that it was 
necessary to limit the specified time frame to at least 90 
days.  The RO notified the veteran of this in a June 2007 
letter.  A July 2007 written response from the veteran 
indicates that he had no further information to submit.  
Thus, the Board finds that further attempts to obtain these 
records would be futile.  38 C.F.R. 3.159 (c)(2).  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  A remand to accord the veteran 
another opportunity to provide dates of overseas medical 
treatment during service is not necessary.

Further, the Board acknowledges that the veteran has not been 
accorded VA examinations pertinent to the claims on appeal.  
However, as will be discussed in the following decision, the 
separation examination is negative for complaints of, 
treatment for, or findings of a cervical spine disorder, 
lumbar spine disorder, right shoulder disorder, skin 
disorder, or pulmonary disorder.  Further, while available 
post-service medical records reflect treatment for the above 
conditions, they in no way indicate a link between the 
currently-shown conditions and the veteran's active military 
duty.  Thus, a remand to accord the veteran an opportunity to 
undergo VA examinations that specifically address the 
etiology of the disorders on appeal is not necessary.  VA's 
duty to assist is not invoked where "no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  
Charles v. Principi, 16 Vet. App. 370 (2002) & 38 U.S.C.A. 
§ 5103A(a)(2).  See also & McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claims 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
appellant.  The Court has held that such remands are to be 
avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

III.  General Laws And Regulations

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. § 1131 (West 
2002).  Service connection may be established by 
demonstrating that the disability was first manifested during 
service and has continued since service to the present time 
or by showing that a disability which pre-existed service was 
aggravated during service.  Service connection may be granted 
for any disease diagnosed after discharge from service, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2008).

When a chronic disease such as arthritis becomes manifest to 
a degree of 10 percent within one year of the veteran's 
discharge from service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).
The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

IV.  Analysis

The veteran contends that his cervical spine, lumbar spine, 
right shoulder, and skin disorders are due to an in-service 
motor vehicle accident in 1951 at Fairford Air Force Base, 
England.  He has reported that he was unrestrained in the 
rear-end collision, which threw him into the dashboard and 
steering wheeling.  He claims he was taken to the infirmary, 
where he was treated for back, shoulder, and neck pain for 
approximately ten days.  He has further reported that, 
several days after the accident, he developed a rash all over 
his body, which was treated with a topical solution. 

The report of his May 1953 discharge examination does not 
reflect the claimed accident, or any residuals.  It indicates 
normal clinical findings for the skin, neck and spine.

Post-service medical records reflect that the veteran was 
involved in a motor vehicle accident in October 1996 in which 
he sustained multiple injuries, including to his cervical 
spine and right shoulder.  These records also show the 
veteran asserting that many of his physical problems are due 
to that accident.  (See November 25, 2002 VA treatment 
report).   




A.  Cervical Spine

The earliest evidence of record describing a cervical spine 
condition is an October 1997 private medical report which 
indicates a diagnosis of "MVA [motor vehicle accident] 
cervical and thoracolumbar strain.  Degenerative cervical 
arthritis."  Subsequent VA treatment records indicate 
treatment for neck pain and a diagnosis of degenerative disc 
disease of the cervical spine.  

That the veteran currently has a cervical spine disorder is 
not in dispute.  Rather, the question to be resolved is 
whether this disability can be related to his military 
service, and specifically to the claimed motor vehicle 
accident in 1951.  For the veteran to prevail on his claim, 
he must either show continuity of symptomatology (i.e., that 
he has a documented cervical spine condition since 1953) or a 
medical opinion linking his current cervical spine disorder 
to events in service. 

That has not occurred in this case.  The Board acknowledges 
the veteran's argument that since his service medical records 
are not available, he should be accorded the benefit of the 
doubt with respect to the claimed in-service motor vehicle 
accident and medical treatment.  However, the Board notes 
that even if the 
in-service accident and treatment was conceded, that does not 
resolve the issue of whether his currently-shown cervical 
spine disorder is related to service.  The fact remains that 
the discharge examination is negative for complaints or 
findings of cervical spine condition, and there is no 
evidence showing arthritis of the cervical spine within one 
year after service (to trigger the application of the legal 
presumption of service connection for chronic disease).  In 
fact, the lengthy period without post-service treatment 
(e.g., until the late 1990s, 45 years after separation from 
service) weighs heavily against the claim.  Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  Moreover, while post-service 
medical records clearly reflect a finding of degenerative 
arthritis and disc disease of the cervical spine, they in no 
way attribute the disorder to the veteran's period of 
service.  Rather, the October 1997 private treatment report 
specifically relates the condition to the motor vehicle 
accident in 1996. 

In reaching this determination, the Board has also considered 
a December 2008 VA treatment report which shows treatment for 
pain in the muscles of the cervical spine, and a diagnosis of 
"myofascial pain that is probably related to service injury 
from prior years."  However, as that record reflects only a 
probability that the veteran's cervical spine condition is 
related to service, it is purely speculative.  The Board 
notes that service connection may not be based on a resort to 
pure speculation or even remote possibility.  See 38 C.F.R. 
§ 3.102.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a cervical spine condition.  Service 
connection is not warranted, and the appeal is denied.

B.  Lumbar Spine

A May 1998 private medical report reflects "minimal 
degenerative changes in the  lumbar spine."  Subsequent VA 
treatment reports reflect a similar diagnosis as well as a 
finding of lumbar disc lesion with sciatica.

For the veteran to prevail on his claim, he must show either 
continuity of symptomatology or a medical opinion linking his 
currently-shown lumbar spine condition to events in service.  
Neither has occurred in this case.  There is no evidence of 
record showing that the veteran had a lumbar spine condition 
during service.  The earliest document reporting the presence 
of a lumbar spine condition is in 1998.  This lengthy period 
without post-service treatment (e.g., more than 45 years 
after separation from service) weighs heavily against the 
claim.  Additionally, there is no indication of a link 
between the veteran's currently-shown lumbar spine disorder 
and his active military duty.  

In short, the case file contains no medical or other credible 
evidence attributing the veteran's currently-diagnosed lumbar 
spine condition with his service.  Thus, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for this condition.  Service 
connection is not warranted, and the appeal is denied.

C.  Right Shoulder 

The earliest evidence of record of a right shoulder condition 
is a private medical report dated October 1996, the same 
month as the motor vehicle accident.  This document reflects 
a diagnosis of "MVA with multiple contusions including right 
shoulder . . ."  A subsequent private treatment record dated 
October 1998 indicates arthritis in his shoulders.

The Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for a 
right shoulder disability.  Although the record reflects a 
current shoulder condition, there is no evidence that this 
condition existed in service, or for decades thereafter.  The 
earliest evidence of a right shoulder condition is in October 
1996, coincident to the motor vehicle accident that month.  
Further, there is no indication in the credible medical 
evidence that the veteran's shoulder arthritis is related to 
his military service.  

As such, service connection is not warranted, and the appeal 
is denied.

D.  Skin

A February 1998 private medical record reflects as skin rash 
on his arm, chest, and right thigh associated with an 
allergic reaction.  An October 2001 VA treatment report 
indicates a history of cellulitis on the left forearm after 
hitting it with a hammer and breaking the skin.  A February 
2002 VA treatment report shows a diagnosis of a Majocchi type 
granuloma on the left arm, and tinea cruris on the flank and 
chest.  

Although the record reflects a current skin condition, there 
is no evidence showing that the veteran had any such 
condition during service.  The earliest document reporting 
the presence of a skin condition is in 1998, and attributes 
the condition to an allergic reaction.  Further, this lengthy 
period without post-service treatment weighs heavily against 
the claim, and reduces the credibility of the veteran's 
current report of a skin condition since service.  (See 
hearing transcript p. 11).   Additionally, there is no 
indication in any medical record of a relationship between 
the veteran's currently-shown skin condition and his military 
service.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a skin condition.  Service connection is not 
warranted, and the appeal is denied.

E.  LUNG

The veteran contends that his currently-diagnosed lung 
condition is the result of asbestos exposure during service.  
Specifically, he claims that he was exposed to asbestos while 
overseeing the demolition of a building at the Fairford Air 
Force Base in England.  

Available service personnel records reflect that the 
veteran's military occupational specialty was "construction 
surveyor."

The earliest evidence of record describing a pulmonary 
condition is a July 2001 private physician's statement, which 
reflects chronic obstructive pulmonary disease (COPD), and 
notes a 30-year history of smoking two packs a day, which he 
apparently quit in 1970.

In a December 2008 statement, another private physician 
opined that the veteran's diminished lung function could be 
secondary to asbestosis from service.

Although the record reflects a currently-diagnosed lung 
condition, the Board concludes the greater weight of the 
evidence is against the conclusion that this condition is 
related to military service.  The discharge examination 
report is negative for complaints or findings of a lung 
condition.  The earliest evidence of record reflecting such 
is in 2001, nearly 50 years after separation from service; 
and while that document specifically notes the veteran's 30-
year history of smoking, it in no way indicates a link 
between his COPD and military service.  

Further, the December 2008 private physician's statement only 
suggests a relationship between the veteran's lung problems 
and asbestos exposure in service.  That individual merely 
opined that the veteran's lung condition could be related to 
service, which is nothing more than a speculative statement.  
Moreover, the fact that physician did not address the 
veteran's significant history of smoking, and the role it 
might have played in his current lung condition, further 
reduces the probative value of that comment.  

Thus, the Board finds that the greater weight of the evidence 
is against the veteran's claim for service connection for a 
lung condition.  Service connection is not warranted, and the 
appeal is denied.

ORDER

Entitlement to service connection for a cervical spine 
disorder is denied.

Entitlement to service connection for a lumbar spine disorder 
is denied.

Entitlement to service connection for a right shoulder 
disorder is denied.

Entitlement to service connection for a skin condition is 
denied.

Entitlement to service connection for a lung condition is 
denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


